           Case 2:19-cv-00487-JLS Document 18 Filed 04/17/20 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     STEVEN PRUETTE and CHRISTOPHER
     PRUETTE on behalf of INSEARCH PARTNERS,
                                                                          CIVIL ACTION
                               Petitioners,                                 NO. 19-487
             v.

     EGAN JONES RATINGS COMPANY,

                               Respondent.

                                     MEMORANDUM OPINION

     Schmehl, J.     /s/ JLS                                                  April 16, 2020

             Before the Court is the Petition to Confirm in Part and Vacate in Part Final

     Arbitration Award of Steven Pruette and Christopher Pruette on behalf of InSearch

     Partners (“Pruette”). Respondent Egan Jones Ratings Company (“EJR”) has filed a Cross

     Motion to Confirm the Arbitration Award. Having read the parties’ briefing and after oral

     argument held on this matter, I will deny grant Pruette’s petition in part and deny it in

     part. I will also grant EJR’s cross petition to confirm the award.

I.   BACKGROUND

             Pruette filed this proceeding under the Federal Arbitration Act , 9 U.S.C. § 1 et.

     seq. (“FAA”) to confirm in part and vacate in part an arbitration award made in a

     proceeding held by the American Arbitration Association. The award in question

     addresses a contractual dispute between EJR, a Nationally Recognized Securities Rating

     Organization (“NRSRO”) certified by the Securities and Exchange Commission, and

     Pruette, its exclusive distributor of ratings services.

             EJR and Pruette entered into an exclusive distribution agreement on December

     20, 1998 (“1998 Agreement”), providing that Pruette, through InSearch Partners, would
     Case 2:19-cv-00487-JLS Document 18 Filed 04/17/20 Page 2 of 10




solicit and accept orders for the securities rating service provided by EJR. (See ECF No.

1, Ex. 1) The 1998 Agreement provided for a two-year term, and for three separate one-

year extensions if certain sales goals were met. Id. The Agreement further stated that

“[e]ither party may end its association with the other with 90-day written notice after the

end of the two year period…” Id. Meanwhile, at some point, EJR engaged another

distributor, Peter Arnold, to market and sell services covered by the exclusivity provision

of the 1998 Agreement.

       Pursuant to a stipulation of the parties, the arbitration was bifurcated into liability

and damages phases. Accordingly, the arbitrator’s first decision was on liability only and

did not address damages, and a separate arbitration hearing was later held on damages.

After the initial award as to liability only was entered by the arbitrator, finding EJR liable

for breach of the 1998 agreement, EJR filed a petition to this Court to vacate the liability

award. This Court denied EJR’s petition to vacate, and on appeal, the Third Circuit

affirmed this Court’s decision. The matter then proceeded as to damages only in front of

the same arbitrator. Said arbitrator entered a Final Award on January 8, 2019.

       After the entry of the final award as to damages, Pruette petitioned this Court to

confirm the arbitrator’s award in part and vacate the award in part. EJR initially joined in

the petition to vacate the award, but subsequently withdrew its joinder and now seeks

confirmation of the entire award. EJR opposes Pruette’s petition to the extent it seeks to

vacate the award. For the reasons that follow, I will grant Pruette’s petition to the extent it

seeks to confirm the damages award and deny Pruette’s petition to the extent it seeks to

vacate the damages award. I will also grant EJR’s cross-petition to confirm the entire




                                              2
           Case 2:19-cv-00487-JLS Document 18 Filed 04/17/20 Page 3 of 10




      award, as I find that the arbitrator met all standards required for confirmation of an

      arbitration award.

II.   STANDARD OF REVIEW

             An “extremely deferential standard of judicial review [is] set forth in the Federal

      Arbitration Act (“FAA”), 9 U.S.C.A. § 10(a)(1)-10(a)(4),” and a “district court may

      vacate [an award] only under exceedingly narrow circumstances.” Dluhos v.

      Strasberg, 321 F.3d 365, 366 (3d Cir.2003), (citing 9 U.S.C. § 10); Amalgamated Meat

      Cutters & Butcher Workmen of N. Am., Local 195 v. Cross Brothers Meat Packers,

      Inc., 518 F.2d 1113, 1121 (3d Cir.1975). Pursuant to 9 U.S.C.A. § 10, a judge may vacate

      an arbitration award 1) where the award was procured by corruption, fraud, or undue

      means; 2) where there was evident partiality or corruption in the arbitrators... ; 3) where

      the arbitrators were guilty of misconduct and the rights of any party were thereby

      prejudiced; or 4) where the arbitrators exceeded their powers, or so imperfectly executed

      them that a mutual, final, and definite award upon the matter before them was not made.

      9 U.S.C. § 10(a)(2)-10(a)(4).

             It is not proper for the court to “reexamine the evidence” when reviewing an

      arbitration award. Mutual Fire, Marine, & Inland Ins. Co. v. Norad Reins. Co., Ltd., 868

      F.2d 52, 56 (3d Cir.1989). Errors in the arbitrators' factual findings or interpretations of

      the law do not justify a court's review or reversal on the merits. United Paperworkers Int'l

      Union v. Misco, Inc., 484 U.S. 29, 36-38 (1987); Sun Ship, Inc. v. Matson Navigation

      Co., 785 F.2d 59, 62 (3d Cir.1986) (citations omitted). A court may not overrule an

      arbitrator “simply because it disagrees” with the arbitrator's interpretation of the

      law. United Transp., 51 F.3d at 379 (quoting News America Publications, Inc. v. Newark




                                                    3
      Case 2:19-cv-00487-JLS Document 18 Filed 04/17/20 Page 4 of 10




Typographical Union, Local 103, 918 F .2d 21, 24 (3d Cir.1990)). Even where the court

is convinced that the arbitrator has committed serious error, the award must be enforced

unless there is “absolutely no support at all in the record justifying the arbitrator's

determinations.” Id.

        Further, it is well-settled that “remand is to be used sparingly. Arbitrators are not

as amenable to remand of a case for retrial in the same manner as are trial judges.

Because an arbitration award must be upheld even when there have been ‘errors ... in the

determination of factual issues,’ a remand that allows the arbitrators to reexamine their

decision on the merits is not permissible.” Colonial Penn Ins. Co. v. Omaha Indem. Co.,

943 F.2d 327, 334 (3d Cir. 1991) (citations omitted). Applying these rigorous standards,

invitations to remand matters to arbitrators, while frequently made, are only granted by

the courts in limited and unusual circumstances. Compare Oberwager v. McKechnie,

Ltd., 2007 WL 4322982 (D.Del. Dec. 10, 2007)(denying remand request); Local 825

IUOE v. Tuckahoe Sand & Gravel, 2007 WL 1797657 (D.N.J. June 220,

2007) (same); Mantaline Corp. v. PPG Industries, Inc. 2006 WL 297263

W.D.Pa.,2006) (same) with, O & PIU, Local 471 v. Brownsville General Hospital, 186

F.3d 326 (3d. Cir.1999) (award ambiguous when third party refusal to comply with

counseling provisions of arbitrator's decision made award unenforceable); Teamsters

Local 312 v. Matlack, Inc., 118 F3d. 985 (3d Cir.1997) (remand appropriate where

arbitrator sends parties a letter limiting the scope of a prior award); District 1199C v.

Genesis Healthcare, 2008 WL 5116899 (D.N.J. Dec. 2, 2008) (remand appropriate when

back-pay order contained unresolved ambiguity).




                                               4
             Case 2:19-cv-00487-JLS Document 18 Filed 04/17/20 Page 5 of 10




III.   DISCUSSION

               Pruette moves to confirm the portion of the final award which awarded it damages

       in the amount of $1,385,552.74, plus $51,791.82 for arbitration costs, fees and expenses.

       However, Pruette seeks to vacate the portion of the final award that did not award it the

       full amount sought on two categories of damages and did not award it any recovery at all

       on four other categories of claimed damages. EJR seeks to have the award confirmed in

       its entirety.

               Pruette argues that the arbitrator made two errors; first, Pruette argues that the

       arbitrator “determined that he was barred under principles of functus officio from

       correcting an error made in his 2016 Partial Final Award,” and second, that the arbitrator

       “disregarded the law of the case, as established in the initial District Court review of the

       Partial Final Award.” ECF No. 1, p. 2. For the reasons set forth below, I find that none of

       the issues presented by Pruette justify vacating the portion of the arbitration award as

       requested, and therefore I will confirm the entire award.

               A. Did Arbitrator Believe that he was Precluded from Awarding Post-2014
                  Damages?

               Pruette argues that the arbitrator “determined that he was barred under the

       principles of functus officio from correcting an error made in his 2016 Partial Final

       Award.” ECF No. 1, p. 2. Specifically, Pruette claims that the arbitrator erroneously

       “record[ed] a false recollection of the existence of a notice of termination in 2014,” and

       that the “uncontradicted evidence was that the singular event occurring in 2014 was an

       attempt to pass off a fraudulently back-dated document as a genuine 2006 notice of

       termination of a different agreement.” Id., p. 3. Pruette claims that due to the arbitrator’s




                                                     5
      Case 2:19-cv-00487-JLS Document 18 Filed 04/17/20 Page 6 of 10




“erroneous determination that he was precluded,” the arbitrator refused to award any

actual damages for lost commissions owed for their post-2014 economic activities. Id.

         In the Partial Final Award that was entered as to liability only, the arbitrator stated

that “EJR did not provide the required ninety days written notice of termination, and

thereby end the Agreement, until 2014.” ECF No. 1, Ex 5(a), p. 2. 1 The Arbitrator then

footnoted this statement regarding the notice of termination by stating: “There is no

credible evidence Claimants ever received the putative notice of termination, dated May

10, 2006.” ECF No. 1, Ex. 5(a). According to Pruette, “the statement in the text, and that

in the footnote, cannot be reconciled, since the notice of termination which the Arbitrator

determined that the Pruettes did not receive at any time is the same document which he

identified as support for a 2014 termination date.” ECF No. 1, p. 4. Pruette argues that the

issue of whether or not there was a notice of termination of the 1998 Agreement in 2014

was “first raised gratuitously by the Arbitrator, in conflict with the other findings in his

Partial Final Award.” Id. at p. 5. Pruette also claims that this determination was “dictum,

since the determination of the termination date of the 1998 Agreement was relevant only

to the quantification of the damages, not to the issues of enforceability and breach, as

addressed in his interim Award.” Id., pp. 5-6.




1
  The Arbitrator went on to cite to testimony of Steven Pruette at page 108 of the first day of the hearing
record in support of this statement. A review of page 108 of the hearing record shows the following
exchange between counsel for EJR and Mr. Pruette:

         Q. I believe your testimony was that you never received a notice that a contract had been
         terminated or would be terminated; is that accurate?
         A. No. I did receive a notice in 2014, but prior to being sent that in 2014, if I have that
         date correct, I had not received any notice.

ECF No. 1, Ex. 5(b).


                                                      6
     Case 2:19-cv-00487-JLS Document 18 Filed 04/17/20 Page 7 of 10




       At the damages arbitration in this matter, Pruette pointed out this alleged error to

the arbitrator multiple times. First, after a series of discovery motions, the arbitrator

refused to grant an adverse inference in favor of Pruette that the 1998 Agreement had

remained in effect past 2014, because his “March 21, 2016 Partial Final Award of

Arbitrator found otherwise.” ECF No. 1, Ex. 6. The Arbitrator then allowed Pruette to

have reargument on its claim that the 1998 Agreement had not been terminated in 2014.

ECF No. 1, Ex. 7. According to the memorandum of law filed by Pruette on this issue, it

argued that no termination document had been identified which was dated or effective in

2014. Id. It also argued that the Arbitrator’s basis for his order refusing their requested

adverse inference was ambiguous and was dictum, as it only went to the cutoff point for

damages, an issue that was not before the Arbitrator at the time he authored the Partial

Final Award. Id. Despite this reargument and extensive briefing, the Arbitrator denied

Pruette’s motion for reconsideration as to the termination date of the 1998 Agreement

without an opinion. ECF No. 1, Ex. 8.

       With this factual backdrop, Pruette then leaps to make the following assertion:

“The only possible explanation for this illogical ruling is a belief by the Arbitrator that he

was powerless to correct his mistake, presumably under the doctrine of functus officio,”

and that “[t]he subsequently-issued Final Award necessarily reflects this perceived

inability to award damages inconsistent with the previous erroneous conclusion.” Pruette

argues that this “belief” by the Arbitrator caused him to award zero dollars for all

categories of damages sought by Pruette involving rights to income because of post-2014

economic activities of EJR.




                                               7
      Case 2:19-cv-00487-JLS Document 18 Filed 04/17/20 Page 8 of 10




        After extensive review of the record in this matter, I find that there is no evidence

to support Pruette’s argument as to this issue. First, it is important to point out that the

parties in this matter did not require, and therefore, the Arbitrator did not prepare, a

reasoned opinion as to damages. His opinion gave no explanation for the amounts that he

chose to award or not award as damages; it merely listed the amounts of damages

awarded. Any contention by Pruette that the reason for the Arbitrator’s damages award

was due to his feeling constrained by the functus officio doctrine is pure speculation, as

no opinion exists to explain the damages award in any detail and the Arbitrator never

mentioned functus officio at any time. This Court cannot vacate a valid award of an

Arbitrator based upon mere speculation by a party who is not happy with the outcome.

Further, the Arbitrator in this matter was clearly aware of Pruette’s argument that the

1998 Agreement was never terminated, as he heard argument on a motion for

reconsideration on this issue, and still awarded the amounts that he did. There is no need

to perform a detailed analysis of functus officio in this matter, as any argument that the

Arbitrator relied upon this doctrine is simply conjecture. Neither this Court nor either of

the parties can form an opinion as to how or why the Arbitrator calculated the damages in

this case.

        In summary, no one, including this Court, can definitively state why or how the

Arbitrator calculated damages in this case. Any attempt to do so would be pure

speculation, and as District Court review of arbitration decisions is quite narrow, this

Court will not rely on conjecture to vacate or remand an otherwise valid decision of an

arbitrator. Accordingly, Pruette’s petition to vacate on this ground is denied.




                                               8
      Case 2:19-cv-00487-JLS Document 18 Filed 04/17/20 Page 9 of 10




        B. Did the Arbitrator Violate the Law of the Case?

        Next, Pruette argues that the Arbitrator improperly applied the statute of

limitations to “truncate by more than half the damages recoverable because of direct sales

to customers, and because of the retention of another distributor, Peter Arnold.” ECF No.

1, p. 3. Pruette argues that in the opinion on the Partial Final Award, this Court

considered EJR’s contention that the Arbitrator’s failure to have reached the statute of

limitations was an error warranting vacatur, and stated that “the arbitrator’s failing to

reach the statute of limitations defense in his partial final award is not a manifest

disregard of the law.” Pruette argues that “the discussion of the limitations issue in the

Memorandum Opinion makes it clear that both this Court and the parties viewed the issue

of the application of the statute of limitations to be a part of the question of liability” and

that my ruling “established the law of the case, namely that the statute of limitations

would not be applied.” ECF No. 1, p. 8.

        First, Pruette’s argument misconstrues this Court’s prior opinion, as I did not hold

that the statute of limitations was inapplicable in this matter. Rather, I found that the

Arbitrator did not commit a manifest disregard of the law in declining to address the

statute of limitations in his Partial Final Award. This Court examined caselaw from other

districts and found that many districts have held that the statute of limitations does not

apply in arbitrations, but as of the date of the opinion, the Third Circuit had yet to rule on

this issue. That is quite different from a Court opining that the statute of limitations

would not be applied to a specific set of facts.

        Further, this argument suffers from the same defect as Pruette’s previous

argument and no analysis of the law of the case doctrine is necessary. Simply put,




                                               9
           Case 2:19-cv-00487-JLS Document 18 Filed 04/17/20 Page 10 of 10




      Pruette’s claim as to why the Arbitrator limited his damage award as he did is pure

      speculation. As the parties did not require a reasoned opinion from the Arbitrator, we

      have no way of determining why the Arbitrator arrived at the damages figures in

      question. Without knowing exactly how or why the Arbitrator made the damages award

      that he did and taking into account this Court’s very limited review of an arbitration

      decision, I cannot vacate the Arbitrator’s damages award.

IV.   CONCLUSION

             Therefore, for the reasons set forth more fully above, I find that the Final Award

      of the arbitration in this matter should be confirmed in its entirety and entered as a

      judgment of this Court.




                                                   10
